Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               EXHIBIT
                                of Trust Pg 1 of 18
                                  B
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 2 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 3 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 4 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 5 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 6 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 7 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 8 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                                of Trust Pg 9 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 10 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 11 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 12 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 13 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 14 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 15 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 16 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 17 of 18
Case 19-47261   Doc 11-2   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Deed
                               of Trust Pg 18 of 18
